Citation Nr: 9932865	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-19 620A	)	DATE
	)
	)


THE ISSUE

Whether an April 22, 1983 decision of the Board of Veterans' 
Appeals denying service connection for a right knee disorder 
should be revised or reversed on the grounds of clear and 
unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to 
January 1970.  On February 20, 1998, a Motion for Revision 
based on clear and unmistakable error of the Board of 
Veterans' Appeals (hereinafter Board) decision dated in April 
1983, regarding the issue of entitlement to service 
connection for a right knee disorder, was received.


FINDINGS OF FACT

1.  Service connection for a right knee disorder was denied 
by a Board decision dated on April 22, 1983.

2.  The April 22, 1983 decision by the Board that denied the 
veteran's claim of entitlement to service connection for a 
right knee disorder was supported by the evidence on file at 
that time and prevailing legal authority.


CONCLUSION OF LAW

The April 22, 1983 decision by the Board, which denied the 
claim of entitlement to service connection for a right knee 
disorder, is not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West 1991); 38 C.F.R. § 20.1403 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant essentially argues that, at the time of its 
April 1983 decision denying entitlement to service connection 
for a right knee disorder, the Board failed to properly apply 
the "presumptions of soundness and aggravation."  See 38 
U.S.C.A. §§ 1111, 1137, 1153 (West 1991); 38 C.F.R. § 3.306 
(1999).  More specifically, it is contended that, prior to 
the veteran's entry upon active service, and on service 
entrance examination in October 1969, there existed no 
objective clinical evidence of a right knee disorder, and 
that, given the known vigorous training in boot camp and the 
first manifestations and diagnosis of chondromalacia right 
patella in service, it was "clearly and unmistakably 
erroneous" for the Board to conclude that the veteran's right 
knee disorder preexisted his entry upon active service, and 
was not aggravated therein.  

Procedural Background

A claim of entitlement to service connection for a right knee 
disorder was originally received by the Department of 
Veterans Affairs (hereinafter VA) Regional Office located in 
St. Petersburg, Florida (hereinafter RO) in August 1981.  By 
a rating decision dated November 1981, this claim was denied 
based on the finding that the veteran's chondromalacia of the 
right patella existed prior to service and was not aggravated 
beyond natural progress during service.  The veteran was 
notified of this decision in December 1981, and he appealed.  
By a decision dated on April 22, 1983, the Board denied the 
veteran's claim of entitlement to service connection for a 
right knee disorder.

Factual Background

At the time of the Board's decision in 1983, the evidence of 
record included the following evidence.  The veteran's 
service medical records show that at the time of the October 
1969 entrance examination no musculo-skeletal defects were 
noted; however, there was a notation of an 8-inch scar below 
the left knee.  The service treatment records disclose that, 
on December 20, 1969, while in service, the veteran gave a 
history of a motorcycle accident with knee injury 15 months 
earlier.  He was noted to have marked subpatellar crepitation 
and tenderness at the right knee.  An orthopedic consultation 
note, dated December 22, 1969, found rather marked 
patellofemoral crepitation with flexion and extension.  X-
rays were unremarkable.  A survey by Medical Evaluation Board 
was recommended.

The veteran was referred for Medical Evaluation Board (MEB) 
proceedings.  At the time of the MEB evaluation, in December 
1969, it was noted that the veteran had been seen in his 
third week of training for complaint of knee pain.  He gave a 
history of right knee injury in a motorcycle accident some 
fifteen months earlier.  Since that time he had experienced 
intermittent pain and noticed crepitation in his right knee.  
The MEB evaluation also noted that no mention of this knee 
injury was made on the veteran's entrance physical 
examination report nor the medical history report completed 
by the veteran in October 1969.  On physical examination in 
December 1969, there was some vague tenderness about the 
right knee with marked patellofemoral crepitation with 
flexion and extension, both audible and palpable.  X-rays 
were normal.  The pertinent diagnosis noted was 
chondromalacia right patella, which was considered to have 
existed prior to the veteran's entry upon active service, not 
to have been incurred in the line of duty, and not aggravated 
by service.  It was recommended that the veteran be separated 
from service, inasmuch as he had a "non-acceptable defect" 
and was not physically qualified for duty.

The veteran's Report of Discharge (DD Form 214MC) shows that 
he was discharged shortly thereafter from the U.S. Marine 
Corps on January 12, 1970 with an honorable discharge.  

A copy of a March 1969 letter from the veteran's private 
physician, Thomas F. Scott, Jr., M.D., indicated that the 
veteran was examined following a motorcycle accident in 
August 1968.  He suffered multiple contusions and lacerations 
of the face and left lower extremity.  The laceration of the 
left leg was quite extensive, measuring approximately 7 
inches in length.  Thereafter he was treated on several 
occasions and discharged from further follow-up in September 
1968.  He subsequently telephoned the physician to report 
that his right knee was painful and stiff, and he had 
experienced discomfort in that extremity intermittently since 
the time of the accident.  He was advised to have an x-ray of 
the right knee taken which was performed in January 1969.  
The x-ray was interpreted to be normal.  The physician opined 
that the veteran had completely recovered from the injuries 
sustained in August 1968 except for the presence of permanent 
scars.

The clinical medical records from Dr. Scott, dated from July 
1966 to July 1975, confirm that the veteran was seen in the 
physician's office on several occasions in September 1968 for 
follow-up treatment following the motorcycle accident in 
August 1968.  There is no reference in these records to any 
right knee injury or disorder. 

The veteran presented testimony at a personal hearing 
conducted in August 1982, in essence, that in August 1968 as 
a result of a motorcycle accident he skinned his leg below 
the right kneecap which caused a bruise and some stiffness.  
He never experienced crackling or pain and the knee was x-
rayed in January 1969, and found to be normal.  After 
entrance into service, he was required to do knee bends, 
jumping exercises, and extensive running.  Once his knee went 
out from under him and he was not able to do further 
training.  He admitted he had told the examining physician in 
service that the knee had been painful and stiff since the 
accident.  It was the veteran's opinion that somehow the 
extensive physical training in service had done something to 
his knee which resulted in the chondromalacia.  

In its decision of April 22, 1983, the Board denied 
entitlement to service connection for a right knee disorder, 
essentially on the basis that the veteran's right knee 
pathology preexisted his entry upon active service, and was 
not aggravated therein.

Analysis

As noted above, the appellant in this case argues that the 
Board decision of April 22, 1983, which denied entitlement to 
service connection for a right knee disorder, was clearly and 
unmistakably erroneous.  In that regard, the Court has 
provided the following guidelines with regard to a claim of 
"clear and unmistakable error:"

In order for there to be a claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator, or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.  
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en 
banc); see also 38 C.F.R. § 20.609(c)(4) (1999).

The Court in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The 
words 'clear and unmistakable error' are 
self-defining.  They are errors that are 
undebatable, so that it could be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision. 
Russell, 3 Vet. App. at 313-14 (1992); see also 38 C.F.R. § 
20.609(c)(4) (1999).

In determining whether there is clear and unmistakable error, 
the doctrine of reasonable doubt in favor of the veteran 
under 38 U.S.C.A. § 5107(b) (West 1991) is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a) (1999).  Russell, 3 Vet. App. 314 (1992); see also 
38 C.F.R. § 20.609(c)(4) (1999).

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  In Russell, Fugo, and other decisions, the 
Court has emphasized that merely to advert that there was 
clear and unmistakable error in a decision is not sufficient 
to raise the issue.  The Court has further held that simply 
to claim clear and unmistakable error on the basis that 
previous adjudications had improperly weighed the evidence 
can never rise to the stringent definition of clear and 
unmistakable error.

In the present case, at the time of the Board's April 1983 
decision denying service connection for a right knee 
disorder, it was determined that the veteran's right knee 
disorder preexisted his period of active service, and was not 
aggravated therein.  

The veteran has argued that, given his negative service 
entrance examination, and the absence of any objective 
evidence of chondromalacia prior to service, the Board was in 
error when it determined that the veteran's right knee 
disorder preexisted his active service.  However, at the time 
of the Board's determination, there was ample evidence of 
record, to wit the letter from the private physician and 
service clinical records, justifying the Board's conclusion 
that the veteran's right knee disorder did, in fact, preexist 
his active service.  Moreover, based on a review of the 
record, there was more than adequate evidence showing that 
the veteran's preexisting right knee disorder underwent no 
permanent increase in severity during his period of active 
service.  While during that service, the veteran apparently 
reported some increase in symptomatology, private medical 
records dated subsequent to service show no complaint or 
finding relative to the right knee.  Furthermore, Medical 
Board personnel found that there had been no aggravation of 
the veteran's preexisting chondromalacia of the right knee.  
NAMED Form 6100/1, dated December 31, 1969.  See Gahman v. 
West, 12 Vet. App. 406 (1999) (Court held that appellant's 
service medical records and the findings of an inservice 
Board of Medical Survey, based medical history provided by 
the appellant, clearly and unmistakably demonstrated that the 
appellant's condition preexisted and was not aggravated by 
military service.)  Although, Dr. Scott's letter dated in 
1969, advanced an interpretation that was somewhat in 
conflict with the service department's opinion on 
preexistence of a right knee disorder, the Board chose to 
rely on the opinion of the military physicians, and a 
challenge to that reliance reflects a disagreement with the 
weighing of the evidence.

Any changes in the regulations governing the presumption of 
aggravation (see 38 C.F.R. § 3.306) would have no effect on 
the appellant's case, inasmuch as, at the time of the Board's 
decision, there existed ample evidence that the veteran's 
preexisting right knee disorder had undergone no permanent 
increase in severity during service.  In any event, the 
provisions of 38 U.S.C.A. § 337 (now § 1137) were accurately 
set forth.  The factual findings and conclusions of law were 
supported by the medical board physicians' evaluation.  

Based on the aforementioned, it is clear that, at the time of 
the April 1983 decision denying service connection for a 
right knee disorder, the Board was clearly within the bounds 
of "rating judgment."  See Porter v. Brown, 5 Vet. App. 233 
(1993); see also Kronberg v. Brown, 4 Vet. App. 399 (1993).  
The veteran, in making his argument, is clearly asserting 
only a disagreement as to how relevant facts were weighed or 
evaluated, that is, a "misinterpretation of facts," and not 
an "administrative failure" to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  
Such does not rise to the level of "clear and unmistakable 
error" as that term has come to be defined.


ORDER

There was no clear and unmistakable error in an April 22, 
1983 Board decision denying entitlement to service connection 
for a right knee disorder, and, accordingly, that decision 
should not be revised or reversed.



		
	C. P. RUSSELL
Member, Board of Veterans' Appeals


 



